Citation Nr: 1225974	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1978. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Waco, Texas. 

This case was remanded for further development in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for migraine headaches.  When this issue was before the Board in September 2010, it was determined that further development was needed to include a VA examination with an opinion.  
In this regard, it was related that while the service treatment records did not reflect any treatment for headaches, it contained an emergency room treatment report dated in April 1978 indicating that the Veteran was involved in an automobile accident causing multiple trauma to the face in service.  An impression of closed head trauma was recorded.  The Board concluded that a VA examination was necessary to determine whether the Veteran's migraine headaches were reasonably related to service and/or the closed head injury therein.

In October 2010, the Veteran was afforded a VA examination.  During that examination, the Veteran reported migraines since 2004 and headaches since 18.  Migraine was diagnosed.  The VA examiner related that an opinion was requested but that a medical opinion would be rendered when the CT scan head results were available.  

In April 2012, a request was made for an examination with an opinion.  In July 2012, it was related that the request for a new examination was made because the original medical opinion was two years old and that the examiner would not be able to provide a medical opinion without reexamination of the Veteran.  The Board notes that an opinion based on the September 2010 examination is not of record and it does not appear that such an opinion has been rendered.  

Although the Veteran failed to appear for the scheduled examination in 2012, the Board notes that the directives of the September 2010 remand have not been completed.  In this regard, an opinion has not been obtained to date based on the September 2010 VA examination and CT scan results.  The September 2010 VA examiner related that an opinion would be rendered once the CT scan results were available, no opinion has been rendered.  On remand, the RO should request an opinion based on the September 2010 examination findings.  

A remand by either the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below. 

Accordingly, the case is REMANDED for the following action:

Obtain an opinion that addresses the issue of whether the Veteran's currently diagnosed migraine is related to service or to an event therein.  The claims folder should be made available to the examiner.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran migraine disability is related to service or head injury therein, or whether such disability is more likely of post service onset and unrelated to active duty.  Any opinion rendered should be supported with rationale.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


